                             1

                             2

                             3

                             4

                             5

                             6

                             7

                             8

                             9                              UNITED STATES DISTRICT COURT
                            10                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            11
DAVIS WRIGHT TREMAINE LLP




                                                               SAN FRANCISCO DIVISION
                            12   EMMA CLINE, THE CLEGG AGENCY,             Related Case Nos. 3:17-cv-06866-WHO and
                                 AND PENGUIN RANDOM HOUSE LLC,             Case No. 3:17-cv-06867-WHO
                            13
                                              Plaintiffs,
                            14                                             ORDER REGARDING BRIEFING
                                       v.                                  SCHEDULE AND PAGE LIMITS FOR
                            15                                             THE PARTIES’ MOTIONS TO DISMISS
                                 CHAZ REETZ-LAIOLO,
                            16
                                              Defendant.
                            17
                                 CHAZ REETZ-LAIOLO, KARI BERNARD,
                            18   and KRISTIN KIESEL,
                            19                Plaintiffs,
                            20         v.
                            21   EMMA CLINE and PENGUIN RANDOM
                                 HOUSE LLC,
                            22
                                              Defendants.
                            23

                            24

                            25

                            26
                            27

                            28


                                 ORDER RE BRIEFING SCHEDULE FOR THE PARTIES’ MOTIONS TO DISMISS
                                 Case No. 3:17-cv-06866-WHO; Case No. 3:17-cv-06867-WHO
                             1                                                ORDER
                             2          This Court, having considered the Parties’ Stipulation Regarding Briefing Schedule and
                             3   Page Limits for the Parties’ Motions to Dismiss, hereby orders as follows:
                             4          •   Cline and Random House’s memorandum of law in support of their Motion to Dismiss
                             5              claims in the Reetz-Laiolo Parties’ Fourth Amended Complaint, and the Reetz-Laiolo
                             6              Parties’ memorandum of law in opposition to that Motion to Dismiss, shall each be no
                             7              longer than 30 pages; and
                             8          •   On or before October 4, 2018, Cline and Random House shall file their Motion to
                             9              Dismiss claims in the Reetz-Laiolo Parties’ Fourth Amended Complaint; and
                            10          •   On or before October 18, 2018, Cline shall file her opposition to Reetz-Laiolo’s
                            11              Motion to Dismiss and Special Motion to Strike, and the Reetz-Laiolo Parties shall file
DAVIS WRIGHT TREMAINE LLP




                            12              their opposition to the Cline and Random House’s Motion to Dismiss; and
                            13          •   On or before October 25, 2018, Cline and Random House shall file a reply in support
                            14              of their Motion to Dismiss, and Reetz-Laiolo shall file a reply in support of his Motion
                            15              to Dismiss and Special Motion to Strike; and
                            16          •   The hearing on the parties’ motions to dismiss shall be held on November 14, 2018 at
                            17              2:00 PM.
                            18

                            19          IT IS SO ORDERED.
                            20

                            21   Dated: October 3, 2018
                                                                              Hon. William H. Orrick
                            22                                                United States District Judge
                            23

                            24

                            25

                            26
                            27

                            28


                                                                                    1
                                 ORDER RE BRIEFING SCHEDULE FOR THE PARTIES’ MOTIONS TO DISMISS
                                 Case No. 3:17-cv-06866-WHO; Case No. 3:17-cv-06867-WHO
